Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 1 of 27 PageID #: 1
                                                                   FILED
                                                                  03/23/2021
                                                            U.S. DISTRICT COURT
                                                          SOUTHERN DISTRICT OF INDIANA
                                                             Roger A.G. Sharpe, Clerk




                                                1:21-cv-717-JRS-DML
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 2 of 27 PageID #: 2
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 3 of 27 PageID #: 3
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 4 of 27 PageID #: 4
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 5 of 27 PageID #: 5
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 6 of 27 PageID #: 6
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 7 of 27 PageID #: 7
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 8 of 27 PageID #: 8
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 9 of 27 PageID #: 9
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 10 of 27 PageID #: 10
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 11 of 27 PageID #: 11
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 12 of 27 PageID #: 12
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 13 of 27 PageID #: 13
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 14 of 27 PageID #: 14
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 15 of 27 PageID #: 15
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 16 of 27 PageID #: 16
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 17 of 27 PageID #: 17
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 18 of 27 PageID #: 18
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 19 of 27 PageID #: 19
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 20 of 27 PageID #: 20
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 21 of 27 PageID #: 21
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 22 of 27 PageID #: 22
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 23 of 27 PageID #: 23
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 24 of 27 PageID #: 24
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 25 of 27 PageID #: 25
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 26 of 27 PageID #: 26
Case 1:21-cv-00717-JRS-DML Document 1 Filed 03/23/21 Page 27 of 27 PageID #: 27
